Appellate Case: 22-3053     Document: 010110763018       Date Filed: 11/03/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         November 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3053
                                                    (D.C. No. 2:09-CR-20088-JWL-1)
  MICHAEL GUERRERO,                                             (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Michael Guerrero moved for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A)(i). The district court denied his motion, and he appeals that

 decision. We affirm.

                                       Background

       Since 2010 Guerrero has been serving a 235-month sentence for a drug

 offense. In 2021 he moved for compassionate release. A court may reduce a



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-3053    Document: 010110763018        Date Filed: 11/03/2022       Page: 2



 sentence under the relevant compassionate-release provision if “extraordinary and

 compelling reasons” warrant the reduction; the “reduction is consistent with

 applicable policy statements” from the Sentencing Commission; and after

 considering any applicable factors in 18 U.S.C. § 3553(a), the court determines that

 the circumstances of the case warrant a reduction. § 3582(c)(1)(A)(i); see also

 United States v. Hald, 8 F.4th 932, 937–38 (10th Cir. 2021), cert. denied, 142 S. Ct.

 2742 (2022).

       Guerrero’s motion argued that two extraordinary and compelling reasons

 warranted his release. First, he suffers from medical conditions that increase his risk

 of severe illness if he contracts COVID-19. And his detention, he argued, increased

 his risk of contracting the virus. Second, his wife had been indicted and detained on

 a drug charge, forcing his two adult daughters to care for his three minor children and

 his minor stepchild. The adult daughters, he argued, “simply cannot” parent the

 minor children, evidenced by the recent commitment of Guerrero’s minor son to a

 juvenile corrections facility. Aplt. App. at 35. He argued that he “is the only

 available family member capable of caring for” the children. Id. at 28.

       The district court concluded that Guerrero did not present extraordinary and

 compelling reasons for his release. The court noted that Guerrero had already

 recovered from a COVID-19 infection and had received a vaccine against the virus.

 His vaccination, the court concluded, “significantly reduces the risk that he will

 experience a severe complication or death from another COVID-19 infection.” Id. at

 140. And the court opined that “the virus has been circulating so widely that

                                            2
Appellate Case: 22-3053     Document: 010110763018         Date Filed: 11/03/2022     Page: 3



 [Guerrero’s] chances of contracting COVID-19 are likely the same whether he is in

 custody or out of custody.” Id. As for Guerrero’s family circumstances, the court

 concluded they were “not remotely akin to the family circumstances described as

 extraordinary and compelling by the Sentencing Commission or recognized by other

 courts in granting compassionate release.” Id. at 141. And the court noted that

 Guerrero’s “concerns for his children did not deter him from engaging in the

 conspiracy for which he is incarcerated and do not differentiate [him] from the vast

 majority of other defendants with children and families.” Id. at 142. Having

 concluded that extraordinary and compelling reasons did not support Guerrero’s

 release, the court denied his motion.

                                         Discussion

        We review the district court’s ruling for an abuse of discretion. See United

 States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). A district court abuses

 its discretion if it relies on an incorrect legal conclusion or a clearly erroneous factual

 finding. Id.

        The district court did not err when it concluded that Guerrero’s medical

 conditions, combined with the pandemic, did not amount to an extraordinary and

 compelling reason to release him. See United States v. Lemons, 15 F.4th 747, 751

 (6th Cir. 2021) (agreeing “that a defendant’s incarceration during the COVID-19

 pandemic—when the defendant has access to the COVID-19 vaccine—does not

 present an ‘extraordinary and compelling reason’ warranting a sentence reduction”).



                                             3
Appellate Case: 22-3053     Document: 010110763018          Date Filed: 11/03/2022      Page: 4



 As the court recognized, Guerrero’s receiving a vaccine against COVID-19 reduced

 his risk of severe illness or death from the virus.

        Even so, Guerrero argues that the court erred when it opined that “the virus has

 been circulating so widely that [his] chances of contracting COVID-19 are likely the

 same whether he is in custody or out of custody.” Aplt. App. at 140. Guerrero

 makes a fair point, at least at first glance. After all, he cited to the district court a

 study finding that, during roughly the first year of the pandemic, COVID-19

 incidence and mortality rates were higher among the prison population than the

 national population. At a minimum, we see no record support for a finding that

 Guerrero’s release would not reduce his chances of contracting the virus.

        After a closer look, however, we conclude that the court’s statement did not

 amount to an abuse of discretion. We do not read the statement as a finding of

 empirical fact. The statement itself expresses uncertainty, saying only that the risks

 of infection in prison and in the community were likely the same. In the end, we

 think the statement merely reflects the court’s opinion that Guerrero would have

 faced a significant risk of reinfection even in the community.

        Even if we thought the court’s risk assessment amounted to a clearly erroneous

 factual finding, however, we would not reverse. “Like other errors, abuses of

 discretion may be harmless.”1 United States v. Tony, 948 F.3d 1259, 1264 (10th Cir.



        1
          The government does not argue that any error in the court’s analysis was
 harmless. But we have discretion to initiate harmless-error review ourselves. United
 States v. Spence, 721 F.3d 1224, 1230 n.6 (10th Cir. 2013). We exercise that
                                               4
Appellate Case: 22-3053     Document: 010110763018         Date Filed: 11/03/2022    Page: 5



 2020). “An error is harmless unless it had a substantial influence on the outcome or

 leaves one in grave doubt as to whether it had such effect.” United States v. Vaughn,

 370 F.3d 1049, 1051 (10th Cir. 2004) (internal quotation marks omitted). We have

 no doubt the district court would have concluded that Guerrero’s vaccination and

 prior infection alone left him without an extraordinary and compelling reason for

 release based on his medical conditions and the pandemic. The court’s order makes

 clear that its opinion about the relative risks of infection in prison and in the

 community did not drive its analysis.

        Nor did the district court err when in concluded that Guerrero’s family

 situation did not create an extraordinary and compelling reason for his release. The

 record refutes Guerrero’s argument that the district court misunderstood him to argue

 merely that “his incarceration had a negative impact on his family.” Aplt. Br. at 26–

 27. The court’s order accurately described Guerrero’s argument before rejecting it,

 recognizing that Guerrero’s wife had been indicted, that his adult children had been

 forced to care for his minor children, that they had been “struggling to do so

 effectively,” and that his son had been placed in a juvenile corrections facility. Aplt.

 App. at 141.

        Guerrero emphasizes that a Sentencing Commission policy statement says that

 extraordinary and compelling reasons for a reduced sentence include the “death or

 incapacitation of the caregiver of the defendant’s minor child or minor children.”


 discretion here because the record is not complex, and the harmlessness of any error
 is not debatable. See id.
                                              5
Appellate Case: 22-3053    Document: 010110763018        Date Filed: 11/03/2022       Page: 6



 U.S. Sent’g Guidelines Manual § 1B1.13 cmt. 1(C)(i). He argues that

 “incapacitation” under the policy statement includes not only medical incapacitation

 but also legal incapacitation such as his wife’s detention. He also argues that the

 court should have found his family circumstances to be an extraordinary and

 compelling reason for release under the policy statement’s catch-all provision,

 § 1B1.13 comment 1(D).

       To the extent Guerrero contends § 1B1.13 bound the district court’s decision,

 he is mistaken. When ruling on a compassionate-release motion, such as Guerrero’s,

 filed by a defendant rather than the Director of the Bureau of Prisons, a district

 court’s discretion is not currently restricted by any Sentencing Commission policy

 statements, for § 1B1.13 applies only to motions filed by the Director. Hald, 8 F.4th

 at 938 n.4.

       At the same time, though, “it would hardly be an abuse of discretion for a

 district court to look to the present policy statement for guidance.” Id. The district

 court appears to have done that here, concluding that Guerrero’s circumstances

 differed from those “described as extraordinary and compelling by the Sentencing

 Commission or recognized by other courts in granting compassionate release.” Aplt.

 App. at 141. In Guerrero’s view, the court mistakenly believed § 1B1.13 comment

 1(C)(i) covers only medical incapacitation and not, say, legal incapacitation. But the

 court did not hold that the comment categorically excludes all incapacitation other




                                             6
Appellate Case: 22-3053      Document: 010110763018     Date Filed: 11/03/2022       Page: 7



 than medical incapacitation.2 In our view, the court’s order merely reflects its

 opinion that Guerrero’s circumstances were not extraordinary and compelling

 compared to other, perhaps more typical cases of caregiver incapacitation. And

 although the court noted that Guerrero’s family members did not need medical care,

 contrary to Guerrero’s argument, the court did not hold that he “had to show evidence

 of medical incapacitation” to establish an extraordinary and compelling reason for

 release. Aplt. Br. at 25.

       At bottom, the district court simply concluded that the circumstances Guerrero

 presented did not “amount to an extraordinary and compelling reason to reduce his

 sentence.” Aplt. App. at 142. The court had discretion to determine for itself what

 constitutes an extraordinary and compelling reason for release, see United States v.

 Maumau, 993 F.3d 821, 832 (10th Cir. 2021), and it did not abuse that discretion.

       Guerrero lastly argues the district court disregarded his release plan. But

 nothing in the court’s order suggests it disregarded any of Guerrero’s evidence or

 arguments. Guerrero offered two potential extraordinary and compelling reasons for

 his release: his increased risk of severe disease from COVID-19 and his family

 circumstances. Aplt. App. at 129–30. After concluding these circumstances did not

 amount to extraordinary and compelling reasons to release him, the court had no

 reason to discuss his release plan.


       2
         We express no opinion about whether a caregiver’s incarceration qualifies as
 “incapacitation” under § 1B1.13 comment 1(C)(i). We need not resolve that issue
 because § 1B1.13 does not apply to Guerrero’s motion and because the district court
 did not expressly hold that “incapacitation” means medical incapacitation.
                                            7
Appellate Case: 22-3053   Document: 010110763018           Date Filed: 11/03/2022   Page: 8



                                      Conclusion

       We affirm the district court’s order.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                               8